Duckworth, Chief Justice.
The allegations and prayers of the petition and cross-action showing no grounds for equitable relief — the prayers being merely for judgment in stated amounts and the appointment of an auditor, and no complicated or intricate accounts being shown involving a trust fund as alleged — the case is one at law and not in equity, and the Court of Appeals and not the Supreme Court has jurisdiction of this writ of error. See Code § 37-301; Burress v. Montgomery, 148 Ga. 548 (97 S. E. 538); Arthur Tufts Co. v. DeJarnette Supply Co., 158 Ga. 85 (123 S. E. 16); Gormley v. Slicer, 178 Ga. 85 (172 S. E. 21); Universal Garage Co. v. Fowler, 184 Ga. 604 (192 S. E. 299); Henderson v. Curtis, 185 Ga. 390, 392 (195 S. E. 152).

Transferred to the Court of Appeals.


All the Justices concur.

C. 0. Baker, Robert E. Gibson, John M. Gaulding, Jr., for plaintiff in error.
James W. Arnold, Edwin Fortson, contra.